Citation Nr: 1609130	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for vertigo.

3. Entitlement to service connection for an eye disability, to include bilateral cataracts as a result of exposure to herbicides.  

4. Entitlement to service connection for a cerebrovascular accident and carotid stenosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In April 2012 a waiver of initial RO review was received from the Veteran for additionally submitted evidence.  

In a rating decision in September 2014 the RO granted service connection for coronary artery disease and denied service connection for a cerebrovascular accident and carotid stenosis.  In August 2015 the Veteran asked for reconsideration of the September 2014 denial on his "Ischemic Heart Condition", which was denied because he had a transient ischemic attack.  The Veteran in September 2014 was granted service connection for coronary artery disease, which includes ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Thus his August 2015 statement is being construed as a timely notice of disagreement with the September 2014 denial of service connection for a cerebrovascular accident and carotid stenosis.  A Statement of the Case (SOC) has not been issued, and a SOC must be sent to the Veteran regarding this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of a higher rating for PTSD, TDIU, and service connection for insomnia and erectile dysfunction have been raised by the record in August 2011 and November 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Although the Veteran in November 2015 also requested service connection for PTSD and coronary artery disease and ischemic heart disease, service connection for these disorders was granted in rating decisions dated in August 2011 and September 2014.  Thus these matters also are referred to the AOJ for further clarification and appropriate action.  

The issues listed on the title page, with the exception of service connection for an eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2. An eye disability, to include bilateral cataracts, did no manifest during service and is unrelated to service to include exposure to herbicides during service in Vietnam.  


CONCLUSION OF LAW

An eye disability, to include bilateral cataracts, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2011.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded a VA examination in June 2011 to determine the etiology of his bilateral eye disability.  The question posed to the examiner was related to whether a relationship existed between the Veteran's eye disability and diabetes mellitus.  The Veteran is not presently service connected for diabetes mellitus, however.  The examiner did not provide an opinion with respect to whether has a bilateral eye disability due to his exposure to Agent Orange during service in Vietnam.  Such does not render the examination/opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Specifically, other than the Veteran's naked allegations, the record does not indicate that the Veteran has a bilateral eye disability that may be associated with his exposure to Agent Orange during service in Vietnam.  There is no probative evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association.  The Veteran's conclusory generalized lay statement suggesting a nexus between a current eye disability and Agent Orange during service would not suffice to show that a disability may be associated with service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  A remand to obtain an addendum opinion would be a waste of government resources since there is no indication that such development would result in any positive evidence for the appellant.




During the November 2015 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's personnel records show that he served in Vietnam and it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include cataracts or any other eye disability.  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes an eye disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

In statements and testimony the Veteran contends that he has cataracts in both eyes due to Agent Orange exposure in Vietnam.  See November 2015 Board hearing transcript.  His DD 214 shows that he served on active duty from January 1964 to December 1965.  He had foreign service, received the Vietnam Service Medal and Combat Infantry Badge, and was a light weapons infantryman during service.  Thus it is conceded that he served in Vietnam and was exposed to Agent Orange.  

The Veteran does not contend nor do the service treatment records show that he was treated for eye problems during service. On the December 1965 separation examination, his eyes were evaluated as normal and he had 20/20 vision.  
After service on VA examination in June 2011 for diabetes mellitus, the Veteran reported having cataracts for 8 years.  VA treatment records show that the Veteran had refractive error, suspected glaucoma, pterygium in the right eye, and pseudophakia in both eyes.  See June 2011 VA examination and April 2013 VA treatment records.  

As the evidence show that the Veteran's variously diagnosed eye disability is not included on the list of chronic diseases, service connection on a presumptive basis is not available pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran's various diagnoses of an eye disability are not included in the list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), service connection on a presumptive basis due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii) also is not warranted.  

On June 2011 VA examination, the examiner noted that in 2009 the Veteran had cataract surgery for both eyes.  The current diagnosis was intraocular lens (IOL's) with secondary cataracts bilaterally related to the previous cataract surgery.  Although the Veteran described symptoms of seeing dark spots, the examiner explained that floaters were not observed by dilated funduscopy.  The Veteran's other diagnoses included pterygium of the right eye.  The examiner opined that it is not likely that it was caused by diabetes because it is common in the non-diabetic population and the Veteran at the time of the examination was only pre-diabetic.  Although subsequent VA medical records in October 2013 show that the Veteran has diabetes mellitus, the Veteran is not service connected for diabetes mellitus and thus the issue of whether he has an eye disability secondary to the service-connected diabetes mellitus need not be addressed.  

Due consideration has been given to the Veteran's lay assertion that his current eye disabilities are related to his active service, to include herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, eye disorders, including cataracts, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Cataracts and pseudophakia are not the types of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007). 

Indeed, there is simply no indication that the Veteran is competent to provide an opinion that he has a en eye disability that related to his presumed exposure to Agent Orange.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating eye disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

To the extent that the Veteran may be implicitly contending that he has had eye problems since service, the various diagnoses of his eye disability to include cataracts/pseudophakia, suspected glaucoma, and pterygium are not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board understands that there is evidence suggesting a link between the Veteran's eye disability and his more recently diagnosed diabetes mellitus.   However, as previously noted, the Veteran is not presently service connected for diabetes mellitus.  Any theory of service connection on a secondary basis (e.g., bilateral eye disability due to diabetes) would fail as a matter of law.

Lastly, as discussed above, that evidence shows that the Veteran has a refractive error.  See October 2013 VA treatment records.   However, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for an eye disability, to include bilateral cataracts as a result of exposure to herbicides.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for an eye disability, to include bilateral cataracts as a result of exposure to herbicides, is denied


REMAND

The Veteran's DD Form 214 shows that served in the infantry and received a Combat Infantry Badge.  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d).  The Veteran contends that he has had back pain since he returned from Vietnam.  He explained that he injured his back carrying heavy packs and machine guns as well as being rapidly dropped from helicopters in numerous hostile areas.  See March 2011 statement, April 2012 Form 9 Appeal, and November 2015 Board hearing transcript.  Post service treatment records shows that the Veteran has degenerative changes and disc bulging in the lumbar spine.  See, e.g., October 2011 VA x-ray and September 2014 private MRI.  

Thus a VA examination is warranted as there is competent evidence of a current low back disability, evidence suggesting that the disability may be related to service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As for the claim of service connection for vertigo, the Veteran contends that he has vertigo due to exposure to herbicides in service, which increased in severity since his open heart surgery.  See April 2012 Form 9 Appeal and June 2014 statement.  A VA examiner opined in August 2012 that vertigo was not secondary to the service-connected bilateral hearing loss and tinnitus.  However, July 2013 private medical records show that the Veteran had a sustained episode of vertigo associated with nausea, tinnitus, and disequilibrium, which were due to shortness of breath.  The Veteran also testified that his vertigo may be related to his service-connected coronary artery disease.  In light of the current evidence of record suggesting that the Veteran's vertigo may be related to service or a service-connected disability, the Veteran should be afforded a VA examination to determine the nature and etiology of his vertigo.  See McLendon, supra; Combee v. Brown 24 F.3d 1039 (Fed. Cir. 1994).

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Lastly, for the reasons explained in the Introduction, an SOC should be sent to the Veteran as to the claim of service connection for a cerebrovascular accident and carotid stenosis.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice letter which informs him of what the evidence must show to establish service connection for vertigo as secondary to the service-connected bilateral hearing loss, tinnitus, and coronary artery disease.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his low back disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current low back disabilities.  

b.) For each identified low back disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to acknowledge that the Veteran served in combat.  The examiner must address the Veteran's contentions that he injured his back during service carrying heavy packs and machine guns as well as being rapidly dropped from helicopters in numerous hostile areas.  See March 2011 statement and April 2012 Form 9 Appeal.  

The examiner must discuss the Veteran's reported complaints of back since returning from Vietnam.  See November 2015 Board hearing transcript.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his vertigo.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that vertigo was incurred during service, to include the Veteran's presumed exposure to Agent Orange. 

b.) Provide an opinion whether it is at least as likely as not (50 percent probability or more) that vertigo was caused or aggravated by the service-connected tinnitus, bilateral hearing loss, and coronary artery disease.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the Veteran's claim of service connection for a low back disability and vertigo are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6. Issue an SOC for the claim of service connection for a cerebrovascular accident and carotid stenosis.  Certify the issue to the Board only if the Veteran perfects an appeal of it.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


